     Case 2:20-cv-00689-APG-EJY Document 17 Filed 05/14/20 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4    KRSTINE D’ARIENZO,                                      Case No. 2:20-cv-00689-APG-EJY
 5                   Plaintiff,
 6          v.                                                             ORDER
 7    NEUBLOC, LLC, a California limited
      liability company; AVIE HOLDINGS, LLC, a
 8    Nevada limited liability company;
      TEQSPRING, INC., a Nevada corporation;
 9    TEQNIKSOFT, LLC, a Nevada limited
      liability company; TRIBUTARY
10    PUBLISHING INC., a Delaware corporation;
      DOES 1-10 business entities, forms unknown;
11    DOES 11-20, individuals; and DOES 21-30,
      inclusive,
12
                     Defendants.
13

14          Before the Court is the Stipulation and [Proposed] Order to Place this Matter into Early
15   Neutral Evaluation program. ECF No. 15. The parties apparently seek an early resolution process
16   for this wage and hour class action that would not otherwise receive such attention from the Court.
17   The Court will order an early settlement conference before the undersigned.
18          Accordingly, IT IS HEREBY ORDERED that the Stipulation and [Proposed] Order to Place
19   this Matter into the Early Neutral Evaluation program (ECF No. 15) is GRANTED. An order
20   providing the specific date and time for such conference will follow shortly.
21          Dated this 14th day of May, 2020
22

23

24
                                                  ELAYNA J. YOUCHAH
25                                                UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                     1
